usro!!29, 1930



County Attonoy
&?Q :7ounty
FQertllo,';e!xaa


                Opldlor,iii.07473
       .        80: Ccaotablenay-b+'ellooedto.re- -
                  : aelve 63x-0rrm0  5nlary as fnter-
               :    .pmtcg ror uqccty.
.
I
          nxs wil1-~ttob.boa);t;b~~e.reo~lgt
       .'I_                             ai lOlliletter;:         :
&.iferdb 9,,1939, In u;biob~s&~auk ac opix11&.0t t&a             .




           In the In&act ofma, bowamr, :?!adr:ttes       .pro-
poe&to.bti ran&we& by the oonateblu unS5r the oontraot
                         * Oowt am dutl.eeolwrlj beyond
S$th t?lQ COZfliSZ~~ZlQ~l-I3
t+e-scope1°C311sofflqlaf a.titm    ae oc~n~tebla.md     em
sot comobteQ vltb or Jaoident.tctho ~dutiae imposed upon
h¶z by virtue of his kalaotlon ta.tI:aoffLoc ~P.oow&a-
ble.. T?k lltitatloneabeveii3entlOacjd Ocmnot,      therfGora,
                             /
    t&y   in a33 instantocde for rcascrni%t 'Iuchll~lta-
    tlon @stnblishcoa maximum snlary ralntln,:   only to the
                                              to
    dutI09 of ?ls cffice and hn,O fro relrrtlcn   the eara   .
    servloee ocntenpltita2lh such~ccntreot.
                               is CilrCfUl   OXWlhStiGn       Gf        the    Stfif’UtUi   refleCt3
    no          prohibit!c;?           wci
                          net thu ccnstnblc ren9or!q svoh ser-
     vfoea no acnt~qlnbod ln tfrvoontrectZLI~Cthiobnsls ot
     this oplnlon. ~ccoelving    compensation.rcrsuoh aql-vieea
     00 oontemplatedmu.& be tested by the aa*e rulos by n?iioh
     any other wzntrnptof enplqywnt by the CozSsnJoness*
     Cocrt wculd be tested.        .. .. .            . :
          .                                                   .
               .Tbore ia cothing ln the propose& co&root thht
    'would briug t?leemployment05 Interpreterv;l:thln      the.:.
     oonatitutionalprohlbltione&net Q person holding more *
     then one cl*iLlotfloe ot .aaolumentsinae tho eraroicre: ._
     of..'t.he
             dutias of lnterprtttr does oot'oonstituteen' '..
     *o,ft,ihen.wlthiat*c pervltv of the Scostltutl.~n.~ :,~.
 ..,.                    .
                1t ‘is, therotorg,tha o&ion    .of thla’iJepeu%t . I_.
i .mentecd you ore so advised that the oonsteblixof.Eee.,?...       :
     County:oan be allowed cxtPi oompeneati~nb.tthe Cam-.‘'.'
.&,Srpi8Sloners*
-.r*
  ::.-.           Court to aot 88 in+-preter tor the,.'jastl&'i:;.i
'y!y$ggy!y
      ...
                 oo~,e.'~i:,;:
                         _;_ ..:
                               $"
                           ..'..
                           .'
                                   y j ,.
                                .; i
                              .i,>                            .._. .".
   :'       ::?Y
               '.Tr&ng' that.:. this &.&f&t,,+       .,&,, your :--'I
     in&ry#.we ramaln                                      ,
                       .~ ..                    .,        .Pery truly.yinxra                           .
                                                                                                  :



                                                                              Lloyd hrmstroti~'
                                                                                    :.soLstsnt
                                                                                  ..
    .Lh:Ar;
         .   ._.I




                                                                   _-




                                                          I